*346JUDGMENT
The record having been examined and the briefs of the parties having been considered, the judgment entered by the Superior Court, Ponce Part, on July 29, 1964, is hereby reversed. People v. Soto Zaragoza, 94 P.R.R. 332 (1967).
It was so decreed and ordered by the Court as witnesses the signature of the Chief Justice who, as well as Mr. Justice Belaval, concurs with Mr. Justice Santana Becerra in his dissenting opinion in this case.
(s) Luis Negron Fernández .

Chief Justice

I attest:
(s) Joaquín Berríos

Secretary

—0—